
	
		II
		111th CONGRESS
		1st Session
		S. 2913
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2009
			Ms. Collins (for herself
			 and Mr. Carper) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To establish a national mercury monitoring program, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Comprehensive National Mercury
			 Monitoring Act.
		2.FindingsCongress finds that
			(1)(A)mercury is a potent
			 neurotoxin of significant ecological and public health concern;
				(B)exposure to mercury occurs largely by
			 consumption of contaminated fish;
				(C)children and women of childbearing age
			 who consume large quantities of fish are at high risk of adverse
			 effects;
				(D)it is estimated that more than 630,000
			 children born each year in the United States are exposed to levels of mercury
			 in the womb that are high enough to impair neurological development; and
				(E)the Centers for Disease Control and
			 Prevention have found that 8 percent of women in the United States of
			 childbearing age have blood mercury levels in excess of values determined to be
			 safe by the Environmental Protection Agency;
				(2)(A)as of 2006, 3,080 fish
			 consumption advisories due to mercury contamination have been issued for 48
			 States, including 23 statewide advisories for freshwater and 12 statewide
			 advisories for coastal waters;
				(B)that is a 26 percent increase over the
			 number of advisories issued in 2004;
				(C)those advisories represent more than
			 22,000 square miles of lakes and 882,000 miles of rivers;
				(D)however, fish and shellfish are an
			 important source of dietary protein, and a healthy fishing resource is
			 important to the economy of the United States; and
				(E)the extent of fish consumption
			 advisories underscores the extensive human and ecological health risk posed by
			 mercury pollution;
				(3)(A)in many locations, the
			 primary route for mercury input to aquatic ecosystems is atmospheric emissions,
			 transport, and deposition;
				(B)the cycling of mercury in the
			 environment and resulting accumulation in biota are not fully understood;
			 and
				(C)computer models and other assessment
			 tools provide varying effectiveness in predicting mercury concentrations in
			 fish, and no broad-scale data sets exist to test model predictions;
				(4)(A)on September 14 through
			 17, 2003, the Environmental Protection Agency cosponsored a Society of
			 Environmental Toxicology and Chemistry workshop involving more than 30
			 international experts to formulate a system to quantify and document mercury
			 changes in the various environment fields resulting from anticipated reductions
			 in mercury emissions in the United States; and
				(B)the resulting plan proposes a
			 holistic, multimedia, long-term mercury monitoring program that is documented
			 in 2 sources—
					(i)on January 1, 2005, the article
			 entitled Monitoring the Response to Changing Mercury Deposition
			 was published in the journal Environmental Science and Technology; and
					(ii)in 2008, the book entitled
			 Ecosystem Responses to Mercury Contamination: Indicators of
			 Change was published by CRC Press;
					(5)as of the date of
			 enactment of this Act, many regulations limiting mercury emissions from
			 different sources have gone into effect or will be implemented, but ongoing
			 monitoring programs are not adequately measuring the environmental benefits and
			 effectiveness of mercury emission controls;
			(6)on May 15, 2006,
			 the Office of Inspector General of the Environmental Protection Agency issued a
			 report entitled, Monitoring Needed to Assess Impact of EPA's Clean Air
			 Mercury Rule (CAMR) on Potential Hotspots, Report No. 2006–P–0025,
			 which states, in part—
				(A)Without
			 field data from an improved monitoring network, EPA's ability to advance
			 mercury science will be limited and utility-attributable
			 hotspots that pose health risks may occur and go undetected;
			 and
				(B)“We recommend
			 that the EPA develop and implement a mercury monitoring plan to assess the
			 impact of CAMR, if adopted, on mercury deposition and fish tissue and evaluate
			 and refine mercury estimation tools and models”;
				(7)(A)on January 1, 2007, the
			 articles entitled Biological Mercury Hotspots in the Northeastern U.S.
			 and Southeastern Canada and Contamination in Remote Forest and
			 Aquatic Ecosystems in the Northeastern U.S.: Sources, Transformations and
			 Management Options were published in the journal BioScience; and
				(B)the authors of the articles—
					(i)identified 5 biological mercury
			 hotspots and 9 areas of concern in the northeastern United States and
			 southeastern Canada associated primarily with atmospheric mercury emissions and
			 deposition;
					(ii)located an area of particularly
			 high mercury deposition adjacent to a coal-fired utility in southern New
			 Hampshire; and
					(iii)concluded that local impacts from
			 mercury emissions should be closely monitored in order to assess the impact of
			 Federal and State policies; and
					(8)(A)building on previous
			 efforts in 2003, on May 5 through 7, 2008, the Environmental Protection Agency
			 coconvened a workshop with experts from the United States Geological Survey,
			 the National Oceanic and Atmospheric Administration, the United States Fish and
			 Wildlife Service, the National Park Service, State and tribal agencies, the
			 BioDiversity Research Institute, the National Atmospheric Deposition Program,
			 industry, and other institutions;
				(B)more than 50 workshop scientists
			 participated and agreed on a goal and major design elements for a national
			 mercury monitoring program, including a national distribution of approximately
			 20 intensive sites to understand the sources, consequences, and trends in
			 United States mercury pollution;
				(C)the consortium found that
			 policy makers, scientists and the public need a comprehensive and
			 integrated mercury monitoring network to accurately quantify regional and
			 national changes in atmospheric deposition, ecosystem contamination, and
			 bioaccumulation of mercury in fish and wildlife in response to changes in
			 mercury emissions.; and
				(D)the workshop findings are published in
			 a report of the Environmental Protection Agency (430–K–09–001).
				3.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
			(2)Advisory
			 CommitteeThe term Advisory Committee means the
			 Mercury Monitoring Advisory Committee established under section 5.
			(3)Ancillary
			 measureThe term ancillary measure means a measure
			 that is used to understand the impact and interpret results of measurements
			 under the program.
			(4)EcoregionThe
			 term ecoregion means a large area of land and water that contains
			 a geographically distinct assemblage of natural communities, including similar
			 land forms, climate, ecological processes, and vegetation.
			(5)Mercury
			 exportThe term mercury export means mercury flux
			 from a watershed to the corresponding water body, or from 1 water body to
			 another water body (such as a lake to a river), generally expressed as mass per
			 unit of time.
			(6)Mercury
			 fluxThe term mercury flux means the rate of
			 transfer of mercury between ecosystem components (such as between water and
			 air), or between portions of ecosystem components, expressed in terms of mass
			 per unit of time or mass per unit of area per time.
			(7)ProgramThe
			 term program means the national mercury monitoring program
			 established under section 4.
			(8)Surface
			 sedimentThe term surface sediment means sediment in
			 the uppermost 2 centimeters of a lakebed or riverbed.
			4.Monitoring
			 program
			(a)Establishment
				(1)In
			 generalThe Administrator, in consultation with the Director of
			 the United States Fish and Wildlife Service, the Director of the United States
			 Geological Survey, the Director of the National Park Service, the Administrator
			 of the National Oceanic and Atmospheric Administration, and the heads of other
			 appropriate Federal agencies, shall establish a national mercury monitoring
			 program.
				(2)PurposeThe
			 purpose of the program is to track—
					(A)long-term trends
			 in atmospheric mercury concentrations and deposition; and
					(B)mercury levels in
			 watersheds, surface waters, and fish and wildlife in terrestrial, freshwater,
			 and coastal ecosystems in response to changing mercury emissions over
			 time.
					(3)Monitoring
			 sites
					(A)In
			 generalIn carrying out paragraph (1), not later than 1 year
			 after the date of enactment of this Act and in coordination with the Advisory
			 Committee, the Administrator, after consultation with the heads of Federal
			 agencies described in paragraph (1) and considering the requirement for reports
			 under section 6, shall select multiple monitoring sites representing multiple
			 ecoregions of the United States.
					(B)LocationsLocations
			 of monitoring sites shall include national parks, wildlife refuges, National
			 Estuarine Research Reserve units, and other sensitive ecological areas that
			 include long-term protection and in which substantive changes are expected from
			 reductions in domestic mercury emissions.
					(C)ColocationIf
			 practicable, monitoring sites shall be colocated with sites from other
			 long-term environmental monitoring programs.
					(4)Monitoring
			 protocolsNot later than 1 year after the date of enactment of
			 this Act, the Administrator, in coordination with the Advisory Committee, shall
			 establish and publish standardized measurement protocols for the program under
			 this Act.
				(5)Data collection
			 and distributionNot later than 1 year after the date of
			 enactment of this Act, the Administrator, in coordination with the Advisory
			 Committee, shall establish a centralized database for existing and newly
			 collected environmental mercury data that can be freely accessed once data
			 assurance and quality standards established by the Administrator are
			 met.
				(b)Air and
			 watersheds
				(1)In
			 generalThe program shall monitor long-term changes in mercury
			 levels and important ancillary measures in the air at locations selected under
			 subsection (a)(3).
				(2)MeasurementsThe
			 Administrator, in consultation with the Director of the United States Fish and
			 Wildlife Service, the Director of the United States Geological Survey, the
			 Director of the National Park Service, the Administrator of the National
			 Oceanic and Atmospheric Administration, and the heads of other appropriate
			 Federal agencies, shall determine appropriate measurements, including—
					(A)the measurement
			 and recording of wet and estimation of dry mercury deposition, mercury flux,
			 and mercury export;
					(B)the measurement
			 and recording of the level of mercury reemitted from aquatic and terrestrial
			 environments into the atmosphere; and
					(C)the measurement
			 of sulfur species and ancillary measurements at a portion of locations selected
			 under subsection (a)(3) to fully understand the cycling of mercury through the
			 ecosystem.
					(c)Water and soil
			 chemistryThe program shall monitor long-term changes in mercury
			 and methyl mercury levels and important ancillary measures in the water and
			 soil or sediments at locations selected under subsection (a)(3) that the
			 Administrator, in primary consultation with the Director of the United States
			 Geological Survey, determines to be appropriate, including—
				(1)extraction and
			 analysis of soil and sediment cores;
				(2)measurement and
			 recording of total mercury and methyl mercury concentration, and percent methyl
			 mercury in surface sediments;
				(3)measurement and
			 recording of total mercury and methyl mercury concentration in surface water;
			 and
				(4)measurement and
			 recording of total mercury and methyl mercury concentrations throughout the
			 water column and sediments.
				(d)Aquatic and
			 terrestrial organismsThe program shall monitor long-term changes
			 in mercury and methyl mercury levels and important ancillary measures in the
			 aquatic and terrestrial organisms at locations selected under subsection (a)(3)
			 that the Administrator, in primary consultation with the Director of the United
			 States Fish and Wildlife Service and the Administrator of the National Oceanic
			 and Atmospheric Administration, determines to be appropriate, including—
				(1)measurement and
			 recording of total mercury and methyl mercury concentrations in—
					(A)zooplankton and
			 other invertebrates;
					(B)yearling fish;
			 and
					(C)commercially,
			 recreationally, or conservation relevant fish; and
					(2)measurement and
			 recording of total mercury concentrations in—
					(A)selected insect-
			 and fish-eating birds; and
					(B)measurement and
			 recording of total mercury concentrations in selected insect- and fish-eating
			 mammals.
					5.Advisory
			 Committee
			(a)EstablishmentThere
			 shall be established a scientific advisory committee, to be known as the
			 Mercury Monitoring Advisory Committee, to advise the
			 Administrator and Federal agencies described in section 4(a)(1), on the
			 establishment, site selection, measurement and recording protocols, and
			 operation of the program.
			(b)MembershipThe
			 Advisory Committee shall consist of scientists who are not employees of the
			 Federal Government, including—
				(1)3 scientists
			 appointed by the Administrator;
				(2)2 scientists
			 appointed by the Director of the United States Fish and Wildlife
			 Service;
				(3)2 scientists
			 appointed by the Director of the United States Geological Survey;
				(4)2 scientists
			 appointed by the Director of the National Park Service; and
				(5)2 scientists
			 appointed by the Administrator of the National Oceanic and Atmospheric
			 Administration.
				6.Reports and
			 public disclosure
			(a)ReportsNot
			 later than 2 years after the date of enactment of this Act and every 2 years
			 thereafter, the Administrator shall submit to Congress a report on the program,
			 including trend data.
			(b)AssessmentAt
			 least once every 4 years, the report required under subsection (a) shall
			 include an assessment of the reduction in mercury deposition rates that are
			 required to be achieved in order to prevent adverse human and ecological
			 effects.
			(c)Availability of
			 dataThe Administrator shall make all data obtained under this
			 Act available to the public through a dedicated website and on written
			 request.
			7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)for fiscal year 2011 to—
				(A)the Environmental
			 Protection Agency $15,000,000;
				(B)the United States
			 Fish and Wildlife Service $9,000,000;
				(C)the United States
			 Geological Survey $5,000,000;
				(D)the National
			 Oceanic and Atmospheric Administration $4,000,000; and
				(E)the National Park
			 Service $4,000,000;
				(2)for fiscal year
			 2012 to—
				(A)the Environmental
			 Protection Agency $12,000,000;
				(B)the United States
			 Fish and Wildlife Service $7,000,000;
				(C)the United States
			 Geological Survey $4,000,000;
				(D)the National
			 Oceanic and Atmospheric Administration $3,000,000; and
				(E)the National Park
			 Service $3,000,000;
				(3)for fiscal year
			 2013 to—
				(A)the Environmental
			 Protection Agency $12,000,000;
				(B)the United States
			 Fish and Wildlife Service $7,000,000;
				(C)the United States
			 Geological Survey $4,000,000;
				(D)the National
			 Oceanic and Atmospheric Administration $3,000,000; and
				(E)the National Park
			 Service $3,000,000; and
				(4)such sums as are
			 necessary for each of fiscal years 2014 through 2016 to—
				(A)the Environmental
			 Protection Agency;
				(B)the United States
			 Fish and Wildlife Service;
				(C)the United States
			 Geological Survey;
				(D)the National
			 Oceanic and Atmospheric Administration; and
				(E)the National Park
			 Service.
				
